Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated March 17, 2021, claims 1-10 and 12-20
are active in this application.

Information Disclosure

The IDS filed March 17, 2021 has been considered.

 
Allowable   Subject   Matter

Claims 1-10 and 12-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the interface circuit receives the command, transmits the received command to the semiconductor memory when the received command corresponds to the semiconductor memory, and-performs a training operation of the interface circuit when the received command corresponds to the interface circuit and the received command is a specific command, and blocks transfer of the received command to the semiconductor memory during the training operation of the interface circuit.
-with respect to claim 10, n interface circuit configured to perform a first training operation thereto in response to the first command, or transfer the second command to a memory device; and the memory device configured to perform a second training operation in response to the second command wherein the interface circuit blocks transfer of the first command to the memory device during the first training operation.



Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        April 4, 2021